Case 6:20-cv-02354-GAP-EJK Document 29-2 Filed 04/21/21 Page 1 of 3 PageID 396




         EXHIBIT 2
 Case 6:20-cv-02354-GAP-EJK Document 29-2 Filed 04/21/21 Page 2 of 3 PageID 397




                 Florida Online School Kicks Off Enrollment Season

          New Online School Now Accepting Enrollment for the 2019-2020 School Year

June 12, 2019 10:00 AM Eastern Daylight Time

LABELLE, Fla.--(BUSINESS WIRE)--Elementary, middle and high school students across the state are invited to find the
career path that works best for them at Florida Online School (FL Online), a program of Hendry County District Schools,
that is now accepting enrollment applications for the 2019-2020 school year.


Through the school’s Destinations Career Academy, students can pair a solid academic foundation with hands-on learning
experiences in growing career fields like advanced manufacturing, business, and more. Even if a student doesn’t know
exactly what they want to do, career readiness programs help open a world of what’s possible.


Career readiness programs don’t just benefit students—they benefit employers too. Across the state, “Only 46 percent of
the state’s workers are trained to the middle-skill level”1 or for jobs that require education beyond high school but not a
four-year college degree. Career readiness programs are designed to help bridge this gap.


“At FL Online, we believe that every student has the potential for growth—they just need the right opportunity to get there,”
said Superintendent Paul Puletti. “Our teachers, staff, and administrators are excited to welcome the school’s first cohort.
And we look forward to providing them with a personalized education that works for them.”

In addition to career readiness courses, FL Online students have access to a robust online curriculum and attend live
virtual classes taught by state-licensed teachers who help bring lessons to life. Kindergarten through tenth-grade students
are offered a full course load in the core subjects of math, science, English language arts, history, art and music, as well as
a host of electives. Teachers regularly communicate with students and their families via email, phone and during small
group and one-on-one meetings online.

An online public-school program, FL Online is available tuition-free to students who reside anywhere in the state. Many
families and students are choosing FL Online because it provides an alternative to traditional brick-and-mortar education.
Athletes, advanced learners, and all types of students can balance a full academic load along with extracurricular pursuits
or any other specialized needs.

Interested students and families are encouraged to attend online information sessions hosted by the school. To learn more,
visit flos.k12.com or download the K12 enrollment app for iOS and Android devices.


About Florida Online School
 CaseOnline
Florida 6:20-cv-02354-GAP-EJK               Document
            School is a full-time online public-school     29-2initially
                                                       program      Filed   04/21/21
                                                                         serving           Page
                                                                                 students in grades3Kof 3 PageID
                                                                                                      through 10, with398
                                                                                                                       the
intent of adding 11th and 12th grade in subsequent years. As part of the Hendry County District school system, FLOS is
tuition-free and gives families the choice to access the engaging curriculum and tools provided by K12 Inc. (NYSE: LRN),
the nation’s leading provider of proprietary K-12 curriculum and online education programs. For more information about
FLOS, visit flos.k12.com.

1   National Skills Coalition, “Florida’s Forgotten Middle.” https://m.nationalskillscoalition.org/resources/publications/2017-
middle-skills-fact-sheets/file/Florida-MiddleSkills.pdf




Contacts
K12 Inc.
Dana Still
Sr. Manager, Corporate Communications
571-405-2395
dstill@k12.com
